DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15-27 are objected to because of the following informalities:  In claim 15, lines 8 and 9, “disposing the guide jig at a predetermined position to face the first end face of the stator core, during the insertion of the interphase insulation paper into the slots of the stator core;” should read -- disposing the guide jig at a predetermined position, to face the first end face of the stator core during the insertion of the interphase insulation paper into the slots of the stator core;--  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, claim 28 appears to claim both the device for manufacturing an electric moto and method steps for using the device. For example, the claim limitation “the guide jig disposed at a predetermined position to face the first end face of the stator core, during insertion of the interphase insulation paper into the slots of the stator core” (lines 8 and 9) is not drawn to functional limitations (e.g. how the guide jig is configured to be used), but rather positively requires the step of “the guide jig [being] disposed at a predetermined position to face the first end face of the stator core, during insertion of the interphase insulation paper”.  This limitation renders the claim indefinite because it is unclear whether infringement occurs when one creates a device configured to operate in this manner or whether infringement occurs when the device is used as claimed. 
Further, the language at lines 8-11 is, overall, indefinite, because the language at lines 8 and 9 is related to the location of the jig during insertion of the paper into the slots, whereas the language at lines 10 and 11 is related to the inserting o paper in the guide jig. It is unclear the guide jig being disposed at a predetermine deposition during insertion of the insulation paper into the slots causes or affects the inserting of the paper into the jig, particularly as the paper is inserted into the jig prior to inserting the paper into the slots. It is respectfully suggested the claim be amended to clearly point out and distinctly claim how the device is configured to function, separately, during the inserting of paper into the jig and during the inserting of the paper into the slots.
Allowable Subject Matter
Claims 15-27 and 29 are allowed.
Claim 28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claims 15-27 have been fully considered and are persuasive.  The rejection of claims 15-27 under 35 U.S.C. 102 has been withdrawn. 
Applicant's arguments regarding claim 28 have been fully considered but they are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729